Citation Nr: 0817264	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.
 
The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in March 
2007.  A transcript of the hearing is associated with the 
claims file.  At this hearing, the veteran waived agency of 
original jurisdiction (AOJ) consideration of treatment 
records associated with the claims file subsequent to the 
last statement of the case (SOC).  See 38 C.F.R. § 20.1304 
(2007).  Therefore, the Board may properly consider this 
evidence in rendering its decision.

The Board notes that a claim for service connection for 
headaches, secondary to service-connected TMJ syndrome and 
maxillary sinusitis was raised at the veteran's March 2007 
hearing, and also informally by the medical evidence of 
record.  Additionally, the veteran's testimony at his 
hearing, as well as the medical evidence, indicates that he 
believes his service-connected maxillary sinusitis has 
increased in severity.  Thus, the Board REFERS these claims 
to the RO for appropriate action.

The Board observes that, in April 2008, the veteran submitted 
a motion to advance on the docket due to serious illness.  
The Board has not yet ruled on this motion.  However, as the 
veteran's claim is herein decided by the Board, the question 
of the advancement on the docket is rendered moot.



FINDING OF FACT

Service-connected TMJ syndrome is productive of complaints of 
pain, clicking, and intermittent locking of the jaw that 
inhibit the veteran's daily activities, such as eating, 
talking, and sleeping, with objectively measured limitation 
of inter-incisal movement ranging from 5 mm without pain, at 
worst, and 55 mm with pain, at best.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, have 
been met for service-connected TMJ syndrome.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected TMJ syndrome.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected TMJ 
syndrome.

The veteran's TMJ syndrome is currently rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code 
9905.  He contends that his TMJ syndrome results in constant 
pain and intermittent locking of his jaw that interferes with 
daily activities, such as eating, talking, and sleeping.  
Therefore, he argues that a rating in excess of 20 percent is 
warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code 9905, pertaining to temporomandibular 
articulation, when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm, a 10 
percent rating is warranted; an inter-incisal range of 21 to 
30 mm warrants a 20 percent rating; an inter-incisal range of 
11 to 20 mm warrants a 30 percent evaluation; and an inter-
incisal range of zero to 10 mm warrants a 40 percent 
evaluation. Ratings for limited inter-incisal movement, 
however, may not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2007).

At the April 2004 VA examination, subjective complaints 
included pain, locking of the left TMJ at least once a week, 
sleep deprivation, the inability to chew anything tough and 
the need to cut all food into small pieces.  Objectively, the 
examiner noted no clicking or crepitus upon palpation of the 
TMJ during opening, no deviation of mandible during function, 
and inter-incisal opening to 28 mm. 

There is no additional medical evidence of record dated 
between April 2004 and April 2005 that addresses the severity 
of the veteran's symptoms. 

Throughout 2005, the veteran received treatment at the 
University of Florida for TMJ pain and intermittent locking.  
An April 2005 letter from Dr. Charles Widmer indicated that 
the veteran had significant pain upon examination.  Vertical 
mandibular motion was to 5 mm without pain and 55 mm with 
pain.  No deviations were noted upon opening.  Horizontal 
excursions were within normal limits with 12 mm excursion to 
both left and right and with protrusion.  However, excursions 
involving the left TMJ elicited complaints of joint pain. 
There was crepitus of the left TMJ during opening at 
approximately 12 mm and throughout the range of motion.  
There was no evidence of locking.  In October 2005, 
examination showed the maximum mandibular opening without 
pain was to 7 mm and maximum opening with pain was to 32 mm.  
This was confirmed in an October 2005 letter by Dr. Widmer.  
A January 2006 letter from Dr. Widmer indicated that the 
veteran continued to experience significant pain and locking 
of the left TMJ, even with use of a maxillary occlusal 
appliance.  

On April 13, 2006, the veteran was examined at the University 
of Florida for referral regarding left TMJ arthrocentesis.  
Examination showed motion to 42 mm, with pain greater on the 
left than the right, crepitus, and protrusion to 8 mm.  On 
May 11, 2006, the veteran underwent arthrocentesis of his 
left TMJ.  A follow-up examination done May 24, 2006, showed 
he was doing well, with no click evident, and motion to 55 
mm.  

A January 2007 VA dental outpatient note indicates that the 
veteran reported the arthrocentesis revealed that surgical 
intervention was not indicated, and he stated that his 
impression from the University of Florida was that nothing 
more could be done for his TMJ condition.  He stated that he 
was living with it by avoiding chewing hard foods.  He also 
reported use of a night guard.  He complained of increasing 
pain and headaches, and his medications were increased.  At 
his March 2007 hearing, the veteran testified that his 
symptoms had actually become worse since the surgery. 

Examining the above medical evidence, it is very difficult to 
determine the proper rating for the veteran's disability.  He 
has demonstrated the ability to open his mouth to more than 
40 mm on more than one occasion, and such findings would not 
even warrant a 10 percent rating under Diagnostic Code 9905.  
The October 2005 findings would warrant a 10 percent rating, 
while the April 2004 findings would warrant a 20 percent 
rating.  At other times, mandibular range of motion has only 
been to 5 or 7 mm without pain, which would warrant the 
highest rating of 40 percent available under Diagnostic Code 
9905.  However, it must be noted that although the veteran 
could open his mouth to 5 or 7 mm during those evaluations 
without pain, he remained able to open his mouth further.  
The fact that such additional range of motion was accompanied 
by pain must, however, be considered.

In the special factual circumstances of this case, the Board 
agrees with the veteran that assigning a disability rating 
based solely on range of mandibular motion may not fully 
compensate him for the full constellation of symptoms that he 
experiences.  Physical evaluations have also shown crepitus; 
and the veteran's subjective reports of further functional 
limitations on his daily activities, e.g., eating, talking, 
and sleeping, are entirely credible.  

The 20 percent rating currently in effect is adequate in 
light of the mandibular range of motion findings shown on the 
2004 VA examination.  The Board does not believe that 
assigning a 40 percent rating is appropriate in this case, 
since the 5-7 mm range of motion findings represented the 
ability to open the mouth without pain, but that the veteran 
remains capable of additional motion.  However, the Board has 
fully considered application of 38 C.F.R. § 4.7, which 
indicated that a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  The Board has also considered the effect of the 
veteran's disability on his daily activities.  When 
considering these factors, along with the fact that range of 
motion is (at least without pain) squarely within the 
criteria for a 40 percent rating, the Board has determined 
that a 30 percent rating is most appropriate. 

When looking at other diagnostic codes applicable to 
mandibular conditions, a 30 percent rating would be assigned 
for severe nonunion of the mandible, and that would be based 
on the degree of motion and loss of masticatory function.  As 
discussed above, the inter-incisal range of motion 
demonstrated from 2004 - 2006 ranged from non-compensable to 
40 percent.  Awarding a 30 percent rating for the veteran's 
disability is fair considering these divergent findings and 
would additionally compensate him for loss of masticatory 
function.  The Board has reviewed the veteran's own 
statements regarding the severity of his symptoms and has 
taken those into account in assigning him a higher rating.  

As noted above, the Board did consider assigning him a 40 
percent rating, but the disability is just simply not severe 
enough to warrant such a rating.  The Board is not minimizing 
what is obviously a tremendous impact on his lifestyle and 
daily functioning, but, with range of inter-incisal motion 
findings sometimes noncompensable, a 40 percent rating cannot 
be justified.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2007), as 
required by Schafrath.  However, a review of the record fails 
to reveal any additional functional impairment associated 
with the veteran's TMJ syndrome that warrants consideration 
of alternate rating codes.   

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in September 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

Here, the above-discussed VCAA duty to notify was satisfied 
by way of a letter sent to the veteran in June 2004, in 
response to his claim for an increase.  That letter fully 
addressed all four notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet.App. 165, 170-71 (2007) 
(Board is not prohibited from evaluating for harmless error, 
however, the Court gives no deference to any such evaluation, 
which is subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

Additionally, in some cases, lack of prejudice may be 
established where the claimant has stated that he or she has 
no further evidence to submit, or where the record reflects 
that VA has obtained all relevant evidence.  There must be a 
demonstration that there was no error or that, despite the 
error, the adjudication was essentially fair.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served."); see also Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  Consideration 
should also be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

As noted above, the RO sent the veteran a letter in June 2004 
concerning this claim.  The letter requested that the veteran 
provide evidence describing how his disability had worsened.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the VA examination performed in association with 
this case.  

Diagnostic Code 9905 is the only code applicable to rate this 
disability and it is not cross referenced to any other Codes 
for the purposes of evaluation.  The Diagnostic Code relies 
on a single measurement or test to establish a higher rating, 
as discussed in more detail above.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 
supra.  The Board concludes, however, that this error was not 
prejudicial.  The RO provided an opportunity to undergo the 
necessary test in June 2004 and the veteran did so.  The 
veteran's statements after the initial adjudication of his 
claim show that he knew what the evidence needed to show that 
his disability had worsened and what impact it had on his 
employment and daily life.  Actual knowledge can also be 
established by statements or actions by the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
In this case, the veteran's substantive appeal discussed 
rating the service-connected condition based on range of 
mandibular motion and the other symptoms he had.  He then 
specifically argued application of the facts under the 
pertinent diagnostic code by submitting additional medical 
evidence addressing mandibular motion in connection with his 
Board hearing.  The Board notes that, the veteran was 
apprised of Diagnostic Code 9905, under which he is rated, in 
the January 2005 statement of the case (SOC).  Although the 
SOC cannot be used to find proper notice, it can show that 
the veteran had actual knowledge.  Given the nature of the 
veteran's claim and the fact that the RO scheduled him for an 
examination in connection with this claim that the veteran 
underwent, the Board finds that a reasonable person would 
have known the general requirements necessary to establish a 
higher rating, including the importance of findings on 
mandibular range of motion.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in a March 2006 letter.  The veteran 
was notified that disability ratings are rated based on VA's 
Rating Schedule and that the evidence to be considered 
includes:  the nature and symptoms of the condition; the 
severity and duration of the symptoms; and the impact of the 
condition and symptoms on employment.  He was also notified 
that disability ratings are assigned ranging from 0 to 100 
percent based on the severity of the disability, and that 
effective dates of increased payments are assigned based 
either on when a claim is received or when the evidence shows 
a level of disability that supports a certain rating under 
VA's schedule.  See also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   The ratings schedule is the sole mechanism by 
which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.   Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  As discussed above, the 
pertinent diagnostic code in this case considers information 
obtained from range of mandibular motion tests.  The veteran 
underwent VA examinations specifically for the purpose of 
soliciting this type of information so that his disability 
could be properly evaluated.  Therefore, the Board finds that 
the second and third elements of Vazquez-Flores notice have 
been satisfied. 

As to the fourth element, the 2004 letter did provide notice 
of the types of evidence, both medical and lay, including 
employment records, that could be submitted in support of his 
claim.  This information was additionally provided in the 
March 2006 letter which listed such information in the 
context of evidence needed that may affect how a disability 
rating is assigned.  The Board finds that the fourth element 
of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

The 2004 letter was sent before the initial AOJ decision in 
this matter; however, full notice, compliant with Vazquez, 
was not provided until March 2006.  This error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  He has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond .  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  


VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of his claim and providing him with a VA 
examination.  VA treatment records and the report of an 
August 2004 VA examination were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  
Moreover, additional VA treatment records and private 
treatment records were considered by the Board, as the 
veteran waived AOJ review of these records.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.  

The Board notes that the veteran has indicated disagreement 
with the qualifications of the VA examiner at the August 2004 
VA examination.  However, he also testified at his March 2007 
hearing that the VA facilities to which he had access did not 
have an appropriate specialist in TMJ disorders.  The Board 
has reviewed the record with this in mind and determined that 
the medical evidence of record adequately reflects the 
veteran's current level of disability and that to remand the 
claim for an additional VA examination is unnecessary.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2007).

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify him in accordance 
with VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the Board may issue a 
final decision without prejudice to veteran.







	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 30 percent, but no higher, for service-connected 
TMJ syndrome is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


